Citation Nr: 0627474	
Decision Date: 08/30/06    Archive Date: 09/06/06

DOCKET NO.  99-11 457A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUE

Entitlement to an initial compensable rating for hypertension 
prior to July 22, 1999, and a rating in excess of 10 percent 
after that date.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel



INTRODUCTION

The veteran had active service from November 1990 to May 
1994.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, which granted service connection for hypertension and 
assigned a noncompensable evaluation.  The RO also denied 
other claims for increased ratings in this decision.  The 
veteran appealed this evaluation, and the RO increased it to 
10 percent, effective July 22, 1999, with the veteran 
continuing to disagree with the evaluation.  

After the Board denied the claim for a compensable evaluation 
prior to July 22, 1999 and higher than 10 percent on and 
after that date (as well as all of the other claims), that 
decision was appealed to the United States Court of Appeals 
for Veterans Claims (Court).  The Court vacated the Board's 
decision as to this claim, and remanded the claim pursuant to 
a May 2006 Joint Motion.  As to the other claims, the parties 
agreed that the Board's decision on these claims should not 
be disturbed and the veteran abandoned further appellate 
review of them.  Joint Motion, at 1.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Joint Motion was essentially on the basis that the Board 
decision under consideration did not address the Manual 
provisions of M21-1 in effect at the time of the decision, 
which indicated that hypertrophy could be service connected 
as related to hypertension and could be the basis of an award 
under Diagnostic Code 7007.  The rating criteria changed 
effective January 12, 1988.  Under the old criteria a 30 
percent rating was for assignment with definite heart 
enlargement.  Under the new criteria, a 30 percent rating is 
for consideration with evidence of cardiac hypertrophy.

In this case, there has been some suggestion of left 
ventricular hypertrophy, that has also been interpreted to 
possibly be a variant of normal.  There is no medical opinion 
on file whether this is evidence of definite enlargement of 
the heart which is for consideration under the old criteria.  
Further, it is not clear that there is "cardiac 
hypertrophy" as would be for consideration under the new 
criteria.  The current ratings are assigned based on blood 
pressure readings.

Finally, in view of the development otherwise undertaken 
notice pursuant to Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006) will be undertaken.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should provide all appropriate 
notice pursuant to Dingess and other 
applicable legal precedent as indicated.

2.  Appellant should be scheduled for a VA 
cardiovascular examination.  All indicated 
tests should be performed and all clinical 
findings should be reported in detail.  
The claims folder should be available to 
the examiner for review prior to the 
examination.  After examining the veteran 
and reviewing the claims file, the 
examiner should respond to the following 
questions:

a.	Is there currently evidence of 
left ventricular hypertrophy?  Is 
there other hypertrophy of the 
heart?
b.	If so, is this consistent with 
"definite enlargement of the 
heart?"  If so, was it present 
at the time of the 1995 
examination?
c.	If left ventricular hypertrophy 
or other hypertrophy is present 
does it constitute "cardiac 
hypertrophy?"  If so, when is 
the earliest evidence of the 
hypertrophy?

It is requested that medical reasoning 
used in answering the questions be set 
forth with the opinion.

Thereafter, the issue should be readjudicated by the RO.  If 
the benefits sought are not granted, the appellant and his 
representative should be provided with a supplemental 
statement of the case and afforded a reasonable opportunity 
to respond thereto.  Thereafter, the case should be returned 
to the Board for further appellate consideration, if in 
order.  No action is required of the appellant until he is 
notified.  The Board intimates no opinion as to the ultimate 
outcome in this case by the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


